Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 68,71-74,78-79 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al 20160202759, hereinafter, Choi in view of Kehtarnavax et al (2016/0292497) hereinafter, Kehtarnavaz.further in view of Savastinuk et al (2015/0378433) hereinafter, Savastinuk. 

In regards to claim 68, Choi teaches an apparatus comprising:
at least one peripheral device worn by a subject-user and having a plurality of sensors (fig. 1 (watch))[0038], wherein the plurality of sensors comprises 1) a first sensor group comprising proximity sensor and/or an inertial sensor (fig. 1 (110)), and 2) a second sensor group comprising one or more force sensors (fig. 1 120) [0036];
at least one processor for receiving and processing data from said plurality of sensors (fig. 1 (130)); 

    PNG
    media_image1.png
    481
    646
    media_image1.png
    Greyscale

a peripheral device interface [0070] communicatively coupling said [0030] at least one peripheral device [0067]with said at least one processor[0068]; and
at least one tangible computer-readable storage device communicatively coupled to said at least one processor and which stores processor-executable instructions which, when executed by said at least one processor, cause said at least one processor to obtain said data and provide a useful output [132].
Choi fails to teach a proximity sensor and/or an inertial. Examiner notes the “or” operator allows for only one element to read on the claim language. 
However, Kehtarnavaz teaches a proximity sensor and/or an inertial.(fig. 1 108 and 106)) Kehtarnavaz.

    PNG
    media_image2.png
    553
    649
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Choi to further include a proximity sensor and/or an inertial as taught by Kehtarnavaz in order to overcome individuals limitations of sensors for example a gyroscope can sense rotation where an accelerometer cannot and help identify a type of movement [002].
Choi and Kehtarnavaz and fails to teach one or more myographic sensors, perform a disambiguation of data generated by one of the first and second sensor groups using data generated by the other of the first and second sensor group. 
However, Savastinuk teaches one or more myographic sensors, perform a disambiguation of data generated by one of the first and second sensor groups using data generated by the other of the first and second sensor group.[0066-0068,0090-0091] Savastinuk. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Choi in view of Kehtarnavax to further include one or more myographic sensors, perform a disambiguation of data generated by one of the first and second sensor groups using data generated by the other of the first and second sensor group as taught by Savastinuk in order to determine identify the user [0019] or corresponding muscle group. 
	

In regards to claim 71, Choi in view of Kehtarnavax and Savastinuk teaches  (New) the apparatus as claimed in claim 68, comprising said proximity sensor, wherein the obtained data comprises proximity data from said proximity sensor (fig. 1 108 and 106)) Kehtarnavaz.  And myographic data from said one or more myographic sensor.[0036, 0053] Choi  force sensor signals. [0066-0068,0090-0091] Savastinuk.
In regards to claim 72, Choi in view of Kehtarnavax and Savastinuk teaches  apparatus as claimed in claim 71, wherein, when executed, said processor-executable instructions further cause said at least one processor to generate, from said myographic data and said proximity data (fig. 1 108 and 106)) Kehtarnavaz, extremity pose information, wherein said extremity pose information represents a pose of an extremity of said user [101]. Choi[0066-0068,0090-0091] Savastinuk.
In regards to claim 73, Choi in view of Kehtarnavax and Savastinuk teaches  apparatus as claimed in claim 72, wherein said proximity sensor is selected from a group consisting of: a time of flight sensor, a camera, and a capacitive sensor. (fig. 1 camera)) Kehtarnavaz. MPEP 2111.03 [0066-0068,0090-0091] Savastinuk.
In regards to claim 74, Choi in view of Kehtarnavax and Savastinuk teaches  apparatus as claimed in claim 68, comprising said inertial sensor, wherein the obtained data comprises inertial measurement data from said inertial sensor (fig. 1 108 and 106)) Kehtarnavaz and force data from said myographic sensor (fig. 1 (110 and 120)[0045-0049]) Choi.
In regards to claim 78, Choi in view of Kehtarnavax and Savastinuk teaches  (New) The apparatus as claimed in claim 68, wherein said at least one processor determines a device pose using data received from 1) one or more of said plurality of sensors,[0044-0047] Choi and/or 2) one or more peripheral sensors disposed upon said at least one peripheral device, wherein the device pose represents a pose of the at least one peripheral device relative to the user’s body. ,[0044-0047] Choi and/or 2). Examiner notes the “or” operator.
In regards to claim 79, Choi in view of Kehtarnavax and Savastinuk teaches  (New) The apparatus as claimed in claim 78, wherein the one or more peripheral sensors is selected from the group consisting of: a photoplethysmograph, a bend sensor, and an environmental sensor. Examiner notes 79 further limits the one or more sensors that was not necessary to read on the claim language. [0044-0047] Choi and/or 2). MPEP 2111.03
In regards to claim 81, Choi in view of Kehtarnavax and Savastinuk teaches  (New) The apparatus as claimed in claim 68, wherein said one or more myographic sensor is selected from a group consisting of: a force sensor, a strain sensor, a pressure sensor; a piezo-resistive sensor, a piezo-electric sensor, and a capacitive sensor[0053] force sensor Choi. MPEP 2111.03 [0066-0068,0090-0091] Savastinuk.

1.	Claim 69-70, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kehtarnavax and Savastinuk in view of Andrei (2015/0301606) hereinafter, Andrei.

2.	In regards to claim 69, Choi and Kehtarnavax and Savastinuk fails to teach the apparatus as claimed in claim 68, wherein said plurality of sensors are mechanically isolated from one another.
However, Andrei teaches wherein said plurality of sensors are mechanically isolated from one another (fig. 2 (146-f)).

    PNG
    media_image3.png
    660
    650
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Choi and to further include said plurality of sensors are mechanically isolated from one another as taught by Andrei in order to provide accuracy, privacy and an enjoyable user experience that includes being non-visually-intrusive [0018].

1.	In regards to claim 70, Choi and Kehtarnavax and Savastinuk in view of Andrei  (New) the apparatus as claimed in claim 69, wherein said mechanical isolation enables said at least one peripheral device to isolate localized transmission of forces to a given sensor of said plurality of sensors (fig. 4 one or more muscle groups) Andrei.

2.	In regards to claim 82, Choi and Kehtarnavax and Savastinuk in view of Andrei, see rational of claim 69,  (New) The apparatus as claimed in claim 68, wherein, when executed, said processor-executable instructions further causes said at least one processor to generate and monitor, using said obtained data from said and one or one or myographic sensor and said proximity sensor and/or inertial sensor, information relating to tendon use. [0026, 0042] Andrei

75-76, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al 20160202759, hereinafter, Choi in view of Kehtarnavax et al (2016/0292497) hereinafter, Kehtarnavaz and Savastinuk further in view of Assad et al (2017/0259428) hereinafter, Assad.

1.	In regards to claim 75, Choi and Kehtarnavax fail to teach the apparatus as claimed in claim 74, wherein, when executed, said processor-executable instructions further cause said at least one processor to generate 1) extremity pose information from said myographic data, wherein said extremity pose information represents a pose of an extremity of said user and 2) limb pose information from said inertial measurement data, wherein said limb pose information represents a pose of a limb of said user, such that said at least one processor generates gesture information from said extremity pose information and limb pose information.
	However, Assad teaches wherein, when executed, said processor-executable instructions further cause said at least one processor to generate 1) extremity pose information from said force data [0014], wherein said extremity pose information represents a pose of an extremity of said user [0018] and 2) limb pose information [009-0012] from said inertial measurement data, wherein said limb pose information represents a pose of a limb of said user, such that said at least one processor generates gesture information from said extremity pose information and limb pose information.(fig. 2 (205-270)).
	It would have been obvious to one ordinary skill in the art to modify the teachings of Choi and Kehtarnavax to further include wherein, when executed, said processor-executable instructions further cause said at least one processor to generate 1) extremity pose information from said force data, wherein said extremity pose information represents a pose of an extremity of said user and 2) limb pose information from said inertial measurement data, wherein said limb pose information represents a pose of a limb of said user, such that said at least one 

2.	In regards to claim 76, Choi and Kehtarnavax and Savastinuk in view of Assad teaches (New) the apparatus as claimed in claim 75, wherein said inertial sensor is selected from a group consisting of: an altitude sensor, an accelerometer [0012] Assad, a compass, a gyroscope, a magnetometer, and a pressure sensor.[0021] Kehtarnavaz and [0044] Choi MPEP 2111.03

13.	In regards to claim 87, Choi and Kehtarnavax and Savastinuk in view of Assad teaches 87, see rational of claim 75   (New) the apparatus as claimed in claim 68, further comprising one or more ancillary sensors spaced apart from said at least one peripheral device. .(fig. 2 (205-270)) [009-10. 13-0016] Assad.


2.	Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al 20160202759, hereinafter, Choi in view of Kehtarnavax et al (2016/0292497) hereinafter, Kehtarnavaz and Savastinuk further in view of  Hartweg (2017/0046931) 

3.	In regards to claim 77, Choi in view of Kehtarnavax and Savastinuk fails to teach the apparatus as claimed in claim 68, wherein said at least one peripheral device further comprises a spring biasing a surface of said at least one peripheral device towards an extremity of said subject-user.
	However, Harteg teaches wherein said at least one peripheral device further comprises a spring biasing a surface of said at least one peripheral device towards an extremity of said subject-user.[0047]



3.	Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al 20160202759, hereinafter, Choi in view of Kehtarnavax et al (2016/0292497) hereinafter, Kehtarnavaz and Savastinuk further in view of  Kikkeri (2017/0332946) hereinafter, Kikkeri. 

4.	In regards to claim 80, Choi and Kehtarnavax fails to teach the apparatus as claimed in claim 78, wherein said at least one peripheral device comprises an actuator in operative communication with said at least one processor, such that said actuator changes the device pose based on said data received by said at least one processor.
However, Kikkeri teaches wherein said at least one peripheral device comprises an actuator in operative communication with said at least one processor, such that said actuator changes the device pose based on said data received by said at least one processor.[119].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Choi and Kehtarnavax to include wherein said at least one peripheral device comprises an actuator in operative communication with said at least one processor, such that said actuator changes the device pose based on said data received by said at least one processor as taught by Kikkeri in order to provide feedback to the user.

83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kehtarnavax and Savastinuk as modified by Andrei in view of  An et al (2018/0143686) hereinafter, An.

1.	In regards to claim 83, Choi and Kehtarnavax and Savastinuk fail to teach the apparatus as claimed in claim 82, wherein the information relating to tendon use comprises a length of time a specific tendon has been exerted, a number of times a specific tendon has been exerted, a load exerted on a specific tendon (i.e. tension), unequal use of tendons, or combinations thereof.
	However, An teaches wherein the information relating to tendon use comprises a length of time a specific tendon has been exerted, a number of times a specific tendon has been exerted, a load exerted on a specific tendon (i.e. tension), unequal use of tendons, or combinations thereof.[0061]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Choi and Kehtarnavax to further include wherein the information relating to tendon use comprises a length of time a specific tendon has been exerted, a number of times a specific tendon has been exerted, a load exerted on a specific tendon (i.e. tension), unequal use of tendons, or combinations thereof as taught by An with simple substitution and the results would have been predictable.

1.	Claim 84-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al 20160202759, hereinafter, Choi in view of Kehtarnavax et al (2016/0292497) hereinafter, Kehtarnavaz and Savastinuk further in view of Kim et al (2014/0368474) hereinafter, Kim.

1.	In regards to claim 84, Choi and  Kehtarnavaz fail to teach (New) The apparatus as claimed in claim 68, wherein, when executed, said processor-executable instructions further one or more myographic sensor and said proximity sensor and/or inertial sensor, grip strength information.
However, Kim teaches when executed, said processor-executable instructions further causes said at least one processor to generate, using said obtained data from said one or more myographic sensor and said proximity sensor and/or inertial sensor, grip strength information. [0071, 103]
It would have been oblivious to one of ordinary skill in the art to modify the teachings of Choi and Kehtarnavaz  when executed, said processor-executable instructions further causes said at least one processor to generate, using said obtained data from said force sensor and said proximity sensor and/or inertial sensor, grip strength information as taught by Kim in order to use for other input means such as a writing generator [103]. 

2.	In regards to claim 85, Choi in view of Kehtarnavax and Savastinuk and Kim teaches (New) The apparatus as claimed in claim 84, wherein said at least one processor compares the grip strength information with a calibrated grip strength for a particular wrist, forearm and hand position [0071-0072] Kim.
3.	In regards to claim 86, Choi in view of Kehtarnavax and Savastinuk  and Kim teaches (New) The apparatus as claimed in claim 85, wherein said at least one processor provides a feedback signal to said user based on said grip strength information (fig. 4 452/456) Kim.

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al 20160202759, hereinafter, Choi in view of Kehtarnavax et al (2016/0292497) hereinafter, Kehtarnavaz.further in view of Savastinuk et al (2015/0378433) hereinafter, Savastinuk and Assad further in view of Juliato et (2017/0285744) hereinafter, Juliato. 

In regards to claim 88, Choi and Kentarnavax and Savastinuk fails to expressly teach (New) The apparatus as claimed in claim 68, wherein said disambiguation comprises removal of at least a portion of the data generated by one of the first and second sensor groups using the data generated by the other of the first and second sensor groups.
	However, Juliato teaches wherein said disambiguation comprises removal of at least a portion of the data generated by one of the first and second sensor groups using the data generated by the other of the first and second sensor groups. [0031, 0033]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Choi and Kentarnavax and Savastinuk to include wherein said disambiguation comprises removal of at least a portion of the data generated by one of the first and second sensor groups using the data generated by the other of the first and second sensor groups as taught by Juliato in order to filter unwanted data and simplify complex signals. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 68-88 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/             Primary Examiner, Art Unit 2694